ROBERTS, Justice.
This is an appeal from a decree validating General Obligation and Revenue Bonds of the County of Brevard proposed to be issued under the authority of Chapter 28926, Laws of Florida, Special Acts of 1953, for the purpose of four-laning State Road No. 5 (U. S. Highway’No. 1) under a lease-purchase agreement with the State Road Department.
The circumstances with respect to the statutory authority, method of financing, and contingent obligation of the County’s taxing power, are identical to those with which we were concerned in State of Florida v. County of Flagler, Fla., 77 So.2d 765, and the proposed bond issue has also been approved by the freeholders of the County. The facts of the instant case differ only as to the amounts of the proposed bond issue, the funds estimated to be available in the 80 percent surplus gas tax fund for the debt service requirements, and the assessed valuation of the taxable property in the County — the ratios of which are more favorable on the side of the validity of the bonds than in the Flagler County case.
Accordingly, the decree appealed from’is affirmed under the authority of State of Florida v. County of Flagler.
MATHEWS, C. J., and TERRELL and SEBRING, JJ., concur.